Citation Nr: 0824736	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD) prior to June 30, 
2006.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from July 1, 2006.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and a Vet Center Team Leader




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968,

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated November 2006.  At that time, a 50 percent rating was 
assigned.  It is noted that there were periods of 
hospitalization in 2006, for which temporary total 100 
percent ratings were assigned.  This decision does not 
concern those periods, or any other periods of extended 
hospitalization, but rather the schedular rating assigned.  
After the second period, a 70 percent rating was assigned 
effective July1, 2006.  These actions were taken by rating 
action after the prior Remand.  The issues on the title pages 
reflect these developments.

The Board further notes that in an April 2007 statement, the 
veteran appears to have made a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  This claim should be referred back to the RO for 
appropriate development.


FINDINGS OF FACT

1.  Prior to July 1, 2006, the veteran's PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms. 

2.  Since July 1, 2006, the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms.

3.  At no time have symptoms in the schedule for total 
occupational and social impairment been shown.


CONCLUSION OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
the criteria for a rating of 70 percent, but no more, for 
PTSD have been met for prior to June 30, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 70 percent for 
PTSD since July 1, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in January 2003 and November 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Background

By a November 2004 rating decision, the RO granted service 
connection for PTSD, and assigned a 30 percent rating, 
effective January 29, 2003.  The veteran appealed this 
rating, asserting a higher rating was warranted.  An August 
2005 rating decision granted a 50 percent rating for the 
veteran's PTSD, effective January 29, 2003.  Another rating 
decision dated March 2008 granted a 70 percent rating for the 
veteran's PTSD, effective July 1, 2006.  The veteran asserts 
that his PTSD warrants a 100 percent rating.

A letter from a licensed clinical social worker at the VA 
Readjustment Counseling Service Veterans Center, received in 
March 2003 noted that the veteran was a Vietnam combat 
veteran currently receiving treatment for his PTSD.  Symptoms 
included feelings of fear, helplessness, hopelessness and 
horror.  Intrusive memories, nightmares, flashbacks would 
occur at least two to four times a week.  The veteran also 
had symptoms of increased arousal, including difficulty 
sleeping, irritability, and angry outbursts.  The social 
worker indicated that the veteran was unable to hold a job, 
and that his hypervigilance also resulted in auditory 
hallucinations.  The counselor opined that the veteran's 
relationships have been adversely affected by his PTSD, and 
the veteran was unable to maintain meaningful relationships.  
He was also exhibiting psychoneurotic symptoms such as 
disturbed thought processes associated with daily activities 
that caused confusion, panic, and emotional explosions of 
aggressive energy.  Finally the social worker indicated that 
as a result of his symptoms, the veteran was in profound 
retreat from others and had a fear of getting intimately 
close to anyone.  

A VA Mental Health progress note dated April 2003 indicated 
treatment for the veteran's PTSD.  The veteran reported 
worsening symptoms since the Iraq war, including; unavoidable 
intrusive thoughts, flashbacks, frequent nightmares, extreme 
irritability and angry mood, feelings of guilt, avoidance of 
people due to his poor anger control, survival guilt, 
hypervigilance, and restlessness.  The veteran also reported 
avoiding crowded places and war movies, as well as only 
sleeping two to three hours a night due to his nightmares.  
The veteran denied any suicidal or homicidal intentions, but 
did have poor concentration and feelings of hopelessness 
surrounding his Vietnam memories.  The veteran also reported 
a history of heavy alcohol abuse, frequent cocaine, 
marijuana, and heroin use until 1982, when he began going to 
church regularly.  Mental status examination revealed a 
cooperative veteran with good eye contact, who was restless 
and pacing around the office.  His mood was anxious and 
angry, affect was anxious and labile, and his thought process 
was linear.  The veteran denied suicidal or homicidal 
ideation and did not have any identifiable delusions or 
obsessions.  The examiner provided a diagnosis of PTSD as 
well as a global assessment of functioning (GAF) score of 55.  

A November 2003 mental health progress note indicated that 
the veteran has symptoms of chronic PTSD, including 
irritability, nightmares, flashbacks with special sensitivity 
to reminders, and exaggerated startle response.  The veteran 
denied major problems at home, stating that his family was 
supportive.  On examination, the veteran was somewhat anxious 
and paced the office after about 20 minutes, but denied 
suicidal or homicidal ideation.  A diagnosis of chronic, 
severe PTSD under partial control with medication was 
provided.  A GA score of 49 was assigned.

The veteran was provided with a PTSD examination in March 
2004.  The examiner noted that the veteran served in combat 
in Vietnam.  The veteran reported being married since 1968, 
and has two daughters from that relationship as well as one 
from a previous relationship.  The veteran reported symptoms 
of memories of traumatic events several times a week, 
unpleasant nightmares about two or three times a week, 
flashbacks several times a week, intense psychological 
distress at exposure to internal or external cues, and 
moderate to severe physiological reactivity several times a 
week to the Iraq war, including heart pumping and feelings of 
nervousness.  The veteran also stated that he avoided new of 
the Iraq war as well as avoids certain activities, places, 
and people that remind him of events, including crowded 
places and the VA hospital.  The veteran had a markedly 
diminished interest or participation in any significant 
activities, such as hunting or watching drag races, which he 
enjoyed in the past.  The veteran also reported moderate to 
severe feelings of detachment or estrangement, as well as had 
a restricted range of affect.  Further symptoms included 
increased arousal, problems with sleep, irritability and 
outbursts of anger, difficulty concentrating to a moderate 
degree, hypervigilance, and exaggerated startle response.  
Mental status examination revealed motor behavior to be 
anxious, mood was irritable, thought processes were clear, 
logical, coherent, and goal directed.  Thought content was 
without delusions.  The veteran did report some auditory 
hallucinations, as well as visual hallucinations.  Cognitive 
functions including attention and concentration were impaired 
and the veteran had difficulty with memory.  Judgment and 
insight were fair, and the veteran denied suicidal or 
homicidal ideations.  The examiner provided a diagnosis of 
PTSD, and assigned a GAF score of 50.  

Numerous VA treatment records consistently indicated symptoms 
of hyperarousal, family or marital problems, depression, 
isolation, stress, guilt, avoidance, re-experiencing events, 
and anxiety.

The veteran submitted a June 2005 letter from a readjustment 
counseling therapist at the Readjustment Counseling Service 
Veteran's Center in which the counselor   indicated that the 
veteran suffered from chronic, severe PTSD that did not seem 
likely to improve.  The counselor noted that the veteran 
experienced the following symptoms related to his PTSD; 
auditory and visual hallucinations, difficulty with anger, 
great difficulty sustaining an occupation, and homicidal 
ideations caused by his anger.

A June 2005 discharge summary indicated PTSD symptoms 
including, frequent sad mood , anxiety "at times," 
insomnia, irritability, fatigability, problems with memory 
and concentration, restlessness, decreased libido, social 
withdrawal, relative anhedonia, recurrent thoughts and dreams 
of his combat experience, flashbacks, emotional and 
psychological reactivity to reminders, avoidant behavior, 
emotional numbing and distancing, a sense of foreshortened 
future, hypervigilence, and exaggerated startle response.  
The veteran specifically denied recent major change in 
appetite, spontaneous panic attacks, delusions, 
hallucinations, or suicidal or homicidal ideation.  A GAF 
score of 36 was assigned.

A December 2005 treatment note as well as subsequent 
treatment records indicated reports of the above-mentioned 
PTSD symptoms.  The December 2005 report provided a GAF score 
of 45.  

A May 2006 admission evaluation indicated symptoms of 
recurrent and interfering thoughts, recollections, imagery, 
dreams and nightmares of Vietnam experiences, impaired social 
interactions, difficulty with trust, intimacy and commitment, 
feeling detached, isolation, anxiety, fear, hypervigilance, 
anger, verbal and physical rage outbursts, poor concentration 
and memory, and depression.  A GAF score of 36 was provided.

A June 2006 discharge report indicated that the veteran 
completed a six week inpatient treatment program for PTSD.  
Upon discharge, the veteran reported depression, frequent sad 
mood, anxiety, pan-insomnia, irritability, fatigability, 
problems with memory and concentration that are getting 
worse, restlessness, decreased libido, social withdrawal, and 
relative anhedonia.  He also reported PTSD symptoms 
including, recurrent thoughts and dreams, flashbacks, 
emotional and physiologic reactivity to cues that reminded 
him of traumatic events, avoidant behavior, emotional numbing 
and distancing, a sense of foreshortened future, 
hypervigilence, and exaggerated startle response.  Upon 
mental status examination at discharge, the veteran had no 
gross motor abnormalities, no significant cognitive or memory 
impairment, clinically.  His mood was anxious, and depressed, 
and affect was constricted but appropriate to thought and 
content.  A GAF score of 36 was assigned upon discharge.

VA treatment records dated November 2006 to September 2007 
indicated treatment for PTSD.  An August 2006 report 
indicated complaints of symptoms including; nightmares every 
night, irritable mood, sleeping only about three hours a 
night, intrusive thoughts on most days.  Affect was full 
range, mood was occasionally irritable, thought processes 
logical and coherent and there was no evidence of suicidal or 
homicidal ideations.  A December 2006 discharge summary noted 
that the veteran was admitted for phase II of his inpatient 
treatment for PTSD in November 2006.  The veteran described 
his current emotional condition as very poor and endorsed the 
following symptoms; frequent sad mood, anxiety, insomnia, 
irritability, fatigability, problems with memory and 
concentration, restlessness, social withdrawal, recurrent 
thoughts and dreams, flashbacks, reminders of past traumatic 
events, avoidant behavior, emotional numbing and distancing, 
hypervigilence, sense of a foreshortened future, and 
exaggerated startle response.  He denied spontaneous panic 
attacks, delusions, hallucinations, and suicidal or homicidal 
ideations.  At discharge, a GAF score of 36 was provided.  

The September 2007 evaluation indicated that the veteran 
reported difficulty remembering people's names, forgetting to 
pay bills, forgetting to take medications.  Other reported 
symptoms included anxiety once a day or so, hyperarousal, 
flashbacks, and nightmares.  Mental status examination noted 
that the veteran appeared well groomed and calm, but somewhat 
psychomotorically retarded.  Speech was at the normal rate 
and volume, affect was flat, thought processes were linear 
and goal oriented, and insight and judgment were intact.  The 
veteran denied suicidal or homicidal ideation, hallucinations 
or delusions. 

The veteran submitted a statement indicating that he had no 
friends, does not attend concerts of go to movies.  In fact, 
the only "crowded" place he went to was church, where he 
sat in the back pew for fear that otherwise someone would 
sneak up on him.  He further stated that he had long and 
short term memory problems, and forgot to complete tasks.  He 
also reported anger and road rage.

The veteran was afforded a RO hearing in June 2005, as well 
as a hearing before the undersigned veterans law judge in 
March 2006.  During both of these hearings, the veteran 
testified that he had marital conflict and did not have any 
friends.  He stated that he did not socialize, or go out for 
dinners.  He reported having short and long term memory loss, 
including forgetting to pay bills or keeping his psychiatric 
appointments.  He also testified that he had problems panic 
attacks, anger, low tolerance, and had an inability to deal 
with people.  Finally, he testified that he was unable to 
hold jobs because he had difficulty in getting along with his 
coworkers and supervisors.  

Additionally, the veteran's daughter submitted a statement 
regarding the veteran's PTSD symptoms, dated October 2003.  
She stated that she had a decent relationship with her 
father, but that he had a very short temper and got angry at 
everything.  Additionally, she indicated that when she tried 
to ask him about his experiences in Vietnam, the veteran 
would suddenly withdraw from the conversation, and refuse to 
talk about it.  The veteran's wife also submitted a statement 
regarding the veteran's symptoms.  His wife stated that the 
veteran had "scary" sleeping habits, including; waking up 
screaming, talking loud, groaning, would toss and turn and 
would have nigh sweats.  She also stated that the veteran had 
uncontrollable anger.  


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   See 
also, Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

I.  Entitlement to a rating in excess of 50 percent for PTSD 
prior to June 30, 2006.

The veteran's PTSD is currently rated as 50 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 from January 29, 2003 to June 30, 2006.  As noted above, 
there have been temporary total ratings assigned.  Those 
matters are not for consideration herein.  The Board will 
discuss whether the veteran is entitled to a schedular rating 
in excess of 50 percent for PTSD for the period prior to his 
inpatient treatment.

For the pertinent period the medical evidence of record shows 
that the veteran's PTSD  was characterized primarily by 
intrusive memories, nightmares, flashbacks, increased 
arousal, difficulty sleeping, irritability, and angry 
outbursts, depression,  inability to hold a job, inability to 
maintain meaningful relationships with friends, poor 
concentration, anxiety, difficulty with memory, and avoidance 
of crowded places with the exception of church.  
Additionally, a June 2005 letter from the readjustment 
counseling therapist indicated that the veteran experienced 
auditory and visual hallucinations, and great difficulty 
sustaining an occupation, as well as homicidal ideations 
caused by his anger.  

Repeated examinations over the course of the appellate period 
revealed no evidence of suicidal ideation, obessional rituals 
with interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant, spatial disorientation or 
neglect of personal appearance or hygiene.  

The GAF scores assigned in April 2003 (55), March 2004 (50), 
and December 2005 (45), alone do not provide a basis for the 
assignment of a higher disability rating for PTSD.  According 
to the Fourth Edition of American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illnesses.  The GAF score and the 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the percentage rating issue; rather, it 
must be considered in light of the actual symptoms of a 
psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores between 51 and 60 
are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers and coworkers).  

While the GAF score of 55 assigned to the veteran in April 
2003 suggests a lesser impairment than is contemplated by a 
higher rating of 70 percent rating, the Board again notes 
that the veteran, collectively, has manifested symptoms 
typically considered indicative of the level of impairment to 
warrant a 70 percent rating for the period of January 29, 
2003 to June 30, 2006, to include:  impairment of memory; 
inability to hold a job; irritability with angry outbursts; 
and inability to establishing and maintaining effective 
social relationships.  As documented above, the medical 
evidence reveals symptoms that reflect a level of impairment 
consistent with the higher 70 percent rating.  Therefore, the 
criteria for the next higher 70 percent rating have been met 
for the period of January 29, 2003 to June 30, 2006, 
excluding the period stated above when the veteran was in 
receipt of a 100 percent rating for his PTSD.  

However, as stated above, there is no evidence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the criteria for the 
next higher 100 percent rating have not been met.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, a rating of 70 percent for the veteran's PTSD is 
warranted from January 29, 2003 to June 30, 2006.


II.  Entitlement to a rating in excess of 70 percent from 
July 1, 2006.

The veteran's PTSD is currently rated as 70 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 from January 29, 2003 to June 30, 2006.  The Board notes 
that from November 2006 to January 1, 2007, the veteran was 
in receipt of 100 percent disability rating for his PTSD.  
This decision does not concern that period.  The Board will 
discuss whether the veteran is entitled to a rating in excess 
of 70 percent for PTSD for the period other than during his 
inpatient treatment.

For the pertinent period the medical evidence of record shows 
that the veteran's PTSD was characterized primarily by 
frequent sad mood, anxiety, insomnia, irritability, 
fatigability, problems with memory and concentration, 
restlessness, social withdrawal, recurrent thoughts and 
dreams, flashbacks, reminders of past traumatic events, 
avoidant behavior, emotional numbing and distancing, 
hypervigilence, sense of a foreshortened future, and 
exaggerated startle response.  The September 2007 evaluation 
further indicated the veteran had difficulty remembering 
people's names, forgetting to pay bills, forgetting to take 
medications.  The mental status examination in September 2007 
further noted that the veteran appeared somewhat 
psychomotorically retarded, with flattened affect 

Repeated examinations over the course of the appellate period 
revealed no evidence of gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.    

As discussed above, GAF scores do not, alone, provide a basis 
for the assignment of a higher disability rating for PTSD.  
For this pertinent period, the veteran was consistently 
assigned a GAF score of 36.  GAF scores between 30 and 40 are 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

A GAF of 36 does not suggest a greater level of impairment 
than is contemplated by the 70 percent rating, as the Board 
again notes that the veteran, collectively, has not 
manifested symptoms typically considered indicative of the 
level of impairment to warrant a 100 percent rating, to 
include:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

Thus, the criteria for the next higher 100 percent rating 
have not been met since July 1, 2006.  Under the 
circumstances in the instant case, the Board must find that 
the preponderance of the evidence is against the claim for 
increase; the benefit-of-the doubt doctrine is inapplicable, 
and the claim for an increase must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An initial rating of 70 percent, but no more, is warranted 
for PTSD prior to June 30, 2006, the claim is granted to this 
extent subject to the law and regulations governing the award 
of the monetary benefits.

A rating in excess of 70 percent is not warranted for PTSD 
from July 1, 2006.  The appeal is denied to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


